Citation Nr: 0620780	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  98-08 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas.


FINDING OF FACT

The record does not contain credible supporting evidence of 
claimed in-service non-combat PTSD stressors.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  As amended in June 1999, effective from 
March 7, 1997 - before the veteran's claim was filed in April 
1997 -- 38 C.F.R. § 3.304(f) provides that service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the disorder, credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Section 
3.304(f) was amended again in March 2002; that amendment, 
however, concerns claims for PTSD based on personal assault, 
which is not at issue here.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

The stressors reported by the veteran are not combat 
stressors.  Therefore, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressors.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 
(1993).

In this case, the veteran's psychiatric evaluation was normal 
on service separation examination in November 1954, and the 
first diagnosis of PTSD was in 1996.  PTSD has been diagnosed 
based upon the following alleged in-service stressor, which 
is the one the veteran claims is responsible for his PTSD:  
The veteran reports that he was driving a truck in service in 
the winter of 1954 when he rear-ended the back of another 
truck.  Lumber from the other truck went through the 
passenger side of the windshield of the truck he was driving, 
and he almost died.  The veteran has submitted photocopies of 
pictures as evidence to verify his claimed stressor.  These 
copies include pictures of trucks that show one truck rear-
ended another, and lumber from one truck went through the 
passenger side of the windshield of the other truck, which 
had some damage to the passenger's side of its hood and front 
fender.  

Unfortunately, however, the veteran has been unable to 
provide evidence from any other source, or information that 
would permit VA to develop such evidence, to verify that the 
veteran was in fact involved in the accident depicted in the 
photographs or to corroborate other potential stressors that 
are reported in VA medical records concerning the veteran's 
PTSD.  The VA medical records that report the motor vehicle 
accident stressor and other potential stressors do not 
indicate that information about the stressors was obtained 
from sources other than the veteran's statements.

There is no credible supporting evidence that the claimed 
non-combat in-service stressors occurred.  In light of this, 
the requirements for a grant of service connection for PTSD 
are not met.  38 C.F.R. § 3.304(f).  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  A March 2004 letter 
provided the requisite notification.  Additional information 
concerning the respective duties, including the text of 
38 C.F.R. § 3.159 (2005), was given in the statement of the 
case and its supplements.  The Board also notes that the 
veteran was given specific notice of the elements concerning 
effective dates and disability ratings, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in a March 
2006 letter.  The Board acknowledges that section 5103(a) 
notice was not sent to the veteran before the December 1997 
decision that is the basis for this appeal.  In this case, 
however, that unfavorable RO decision was already decided - 
and appealed -- by the time the current section 5103(a) 
notice requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the last supplemental 
statement of the case.

The claimant has been given every opportunity to submit 
evidence and argument in support of the claim and to respond 
to VA notices.  There is no alleged or actual prejudice 
regarding the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records 
and the veteran's DD Form 214 and unit records, VA treatment 
records and VA examination reports, and statements from him.  
VA has made reasonable efforts to corroborate claimed and 
potential stressors given the limited information provided to 
VA by the veteran.  It asked the veteran for additional 
information after not being able to verify claimed stressors 
based upon information he initially provided, but information 
needed to attempt to verify the claimed stressor was not 
provided by the veteran.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


